Filed 9/13/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 209







State of North Dakota, 		Plaintiff and Appellee



v.



Adel Abdirahman Hussein, 		Defendant and Appellant







No. 20180008







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wade L. Webb, Judge.



AFFIRMED.



Per Curiam.



Nicholas S. Samuelson (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, and Ryan J. Younggren (on brief), Assistant State’s Attorney, Fargo, ND, for plaintiff and appellee.



Samuel A. Gereszek, East Grand Forks, MN, for defendant and appellant.

State v. Hussein

No. 20180008



Per Curiam.

[¶1]	
Adel Abdirahman Hussein appeals the district court’s criminal judgment entered on a jury’s verdict finding him guilty of simple assault on a peace officer.  Hussein challenges the sufficiency of the evidence for the jury’s verdict, arguing the State did not present evidence that the peace officer was “impaired of physical condition.”  Viewing the evidence in the light most favorable to the verdict, we conclude the evidence reasonably tends to prove guilt and fairly supports the conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).  
State v. Hannah
, 2016 ND 11, ¶ 9, 873 N.W.2d 668 (concluding pain is a qualifying, but not necessary, circumstance of bodily impairment under N.D.C.C. § 12.1-01-04(4)).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen